DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 4/5/2022 have been fully considered but they are not persuasive. Applicants argue that Masuda fails to teach the claimed cubiform ceria abrasive and also fails to teach the cubiform ceria abrasive comprises a mixture of cerium oxide and lanthanum oxide as of claim 2. Applicants states that Masuda teach the abrasive particle of Masuda having cerium, lanthanum and neodymium in a specific ratio and also having fluorine and sodium content.
In response, examiner states that the argument is not commensurate with the claims, additionally. the transitional phrase “comprising” is an open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Applicants also argue that Kown teaches a polishing slurry or composition comprises a combination of first and a second dispersant; and therefore, one of ordinary skill in the art would not combine Kown’s teaching of introducing picolinic acid and abrasive without using the second dispersant.
In response, examiner states that the argument is not commensurate with the claims and additionally, the transitional phrase “comprising” is an open-ended and does not exclude additional, unrecited elements or method steps.
Therefore, the previous rejection is repeated herein as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5,7-11,14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 2018/0291245) in view of Kwon et al (US 2017/0183539).
Masuda et al disclose a polishing composition comprises a cerium-based abrasive that achieves a high polishing rate and suppresses the occurrence of surface defects such as scratches and pits and the deposition of the abrasive particles on the polished surface in surface polishing of glass substrates or the like, at low cost with a high production efficiency.  The cerium-based abrasive includes a cubic composite rare earth oxide (abstract); [0013],[0017] and [0032].
Masuda et al disclose that the cerium-based abrasive of the present invention is usually handled in a powder form and dispersed, for example, in a dispersion medium such as water for use in a slurry state during polishing composition [0052]; and aforesaid dispersion medium reads on the claimed “liquid carrier”.
Masuda et al fail to disclose the composition comprises an organic diacid; and also fails to disclose the specific organic diacid listed in the instant claims 7-11.
However, in the same field of endeavor, Kwon et al disclose a polishing composition comprises a first dispersant that is at least one cationic compound among an amino acid, an organic acid [0028] and the organic acid for example, at least one of picolinic acid, nicotinic acid, isonicotinic acid, fusaric acid, dinicotinic acid, dipicolinic acid, lutidinic acid, quinolinic acid, glutamic acid, alanine, glycine, cystine, histidine, asparagine, guanidine, hydrazine, ethylenediamine, formic acid, acetic acid, benzoic acid, oxalic acid, succinic acid, malic acid, maleic acid, malonic acid, citric acid, lactic acid, tricarballyic acid, tartaric acid, aspartic acid, glutaric acid, adipic acid, suberic acid, fumaric acid, phthalic acid, pyridinecarboxylic acid and salts thereof [0035].
Kwon et al also disclose that the composition further comprises a pH adjuster like adipic acid, pimeli acid, etc. [0055].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kwon et al’s teaching of introducing the specified organic diacid into Masuda et al’s teaching for easily adjusting the pH of the polishing composition and as well as preventing dishing and scratches on the polished surface as taught by Kwon et al [0064].	

With regards to claims 2, Masuda et al disclose that lanthanum oxide can be used with cerium-based abrasive [0026] and [0047].
With regards to claim 3, Masuda et al disclose the content of cerium oxide and the mixed light rare earth compounds contained 64.6 mass % of cerium in terms of oxide (CeO.sub.2), 34.6 mass % of lanthanum in terms of oxide (La.sub.2O.sub.3), and 0.7 mass % of neodymium in terms of oxide (Nd.sub.2O.sub.3), relative to TREO [0088]; and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 4, Masuda et al disclose that the specific surface area of the cerium-based abrasive is preferably 2.0 to 8.0 m.sup.2/g, more preferably 2.5 to 8.0 m.sup.2/g, still more preferably 2.7 to 8.0 m.sup.2/g. The specific surface area is measured by the BET method [0048].
With regards to claim 5, Masuda et al disclose that average particle diameter D50 of preferably 0.5 to 3.0 .mu.m  (equates 500 nm to 3000nm) [0080].
With regards to claim 14, Kwon et al disclose that the pH of the polishing composition is in the range of 3-6 [0056].
With regards to claim 15, concentration limitations are obvious absent a showing of criticality. Akzo v. E.I. du Pont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987).

With regards to claim 19, Kwon et al disclose that the composition comprises a second dispersant that is a cationic polymer [0028].

Claims 6, 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 2018/0291245) in view of Kwon et al (US 2017/0183539) as applied to claim 1 above, and further in view of Li et al (US 2014/03499483).
Modified Masuda et al disclose above but fail to disclose the claimed amount or content of cera particles as of claim 6; and also fail to disclose the organic diacid comprises a polyethylene glycol diacid with regards to claims 12-13, and 16-17.
However, in the same field of endeavor, Li et al disclose polishing composition comprises ceria abrasive and, in an embodiment, the polishing composition comprises, at point-of-use, about 0.2 wt. % to about 0.6 wt. % of ceria particles [0016]; and aforesaid range overlaps the claimed range and overlapping ranges are prima face obvious, MPEP 2144.05.
Li et al disclose that the CMP composition also comprises an ionic polymer [0021]; the ionic polymer of formula II is poly(ethylene glycol) dicarboxylic acid with an average molecular weight of 600 g/mol [0022] and [0064], wherein the ionic polymer reads on the claimed “polyethylene glycol diacid”.
It is noted that use of a polymer additive of polyethylene glycol (PEG) in a polishing composition can improve polishing selectivity of silicon oxide over polysilicon [0004].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Li et al’s teaching of introducing the PEG based ionic polymer into modified teaching of Masuda et al’s teaching for improving the polishing selectivity with low defectivity with suitable removal rate as taught by Li et al [0006].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 2018/0291245) in view of Kwon et al (US 2017/0183539) and Li et al (US 2014/03499483) as applied to claims 1,16-17 above, and further in view of Hains et al (US 2018/0244956).
Modified Masuda et al disclose above except the composition further comprises crotonic acid.
However, in the same field of endeavor, Hains et al disclose a polishing composition comprising a self-stopping agent. The self-stopping agent is a compound that facilitates a relatively high pattern removal rate and a relatively low blanket removal rate, and upon planarizing during polishing, facilitates transitioning from a high pattern removal rate to a relatively low blanket removal rate [0042]; wherein the self-stopping agent selected from kojic acid, maltol, caffeic acid, crotonic acid, etc. [0014],[0100].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Hains et al’s teaching of introducing the self-stopping agent of crotonic acid into modified Masuda et al’s teaching to facilitates a relatively high pattern removal rate and a relatively low blanket removal rate as taught by Hains et al.	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713